DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 01/27/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, 5, 16 and 19 are amended in Applicant’s response and claims 12, 13, 17 and 18 are canceled.  Claims 1-11, 14-16, 19 and 20 are pending.

Information Disclosure Statement
The information disclosure statements submitted on 01/27/2022 and 03/24/2022 have been considered by the examiner.

Response to Arguments
Applicants arguments received on 01/27/2022 regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.  With respect to the claimed trained neural network, this additional element does not encompass the neural network continually self-adjusting the logic used to optimally allocate energy storage capacity using feedback to indicate improvement in a particular parameter.  Such characteristics demonstrating the dynamic self-improvement by the neural network may overcome the rejection.
Applicant’s arguments received on 01/27/2022 regarding the rejection of the claims under 35 U.S.C. 103 are directed to the amended features which necessitated an update to the 35 U.S.C. 103 rejection below.  The prior art of Steven US 2013/0346139 is cited for the amended features. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of forward market price prediction and sale of energy storage capacity.  The limitations that recite an abstract idea are indicated in bold below:

A transaction-enabling system, comprising:
a fleet of machines having an aggregate energy storage capacity; and 
a controller, comprising: 
an external data circuit structured to monitor an external data source and collect data from the external data source; 
an expert system circuit structured to predict a forward market price for energy storage capacity based on the collected data and the aggregate energy storage capacity; and 
a smart contract circuit structured to automatically sell at least a subset of the aggregate energy storage capacity on a forward market for energy storage capacity in response to the predicted forward market price, 
an optimization neural network structured to: 
determine respective allocations of energy storage capacity, among the fleet of machines, for energy storage for future computing tasks and sale of energy storage capacity on the forward market for energy storage capacity, based on the predicted forward market price, 
wherein the optimization neural network is trained to self-adjust the allocation of energy storage capacity based on feedback data indicating facility outcomes and one or more of: facility parameters and data collected from the fleet of machines, the facility outcomes comprising one or more of: outcomes based on yield, profitability, optimization of resources, optimization of business objectives, satisfaction of goals, and satisfaction of users or operators

These limitations for forward market price prediction and sale of energy storage capacity fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because such financial activities fall within the sub-groupings of fundamental economic practice and also commercial interaction.  The performance of the claim limitations using a generic computer system, i.e., transaction-enabling system comprising a controller and circuits, does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  In support, the court pointed to Mortgage Grader, Inc. v First Choice Loan Serv. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) in which claims reciting a “computer system”, “interface”, “network”, and a “database” were directed to an abstract idea.   
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a transaction-enabling system comprising a controller and circuits to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  The additional element of the limitation regarding a fleet of machines having an aggregate energy storage capacity amounts to merely indicating a field of use or technological environment in which to apply the abstract idea which does not provide a meaningful limitation similar to how limiting the abstract idea in Electric Power Group to data related to the electric power grid was not a meaningful limitation.  See MPEP 2106.05(h) regarding generally linking the use of the abstract idea to a particular technological environment or field of use.  The neural network also amounts to generally linking the use of the abstract idea to a particular technological environment or field of use.  Also, the additional element of monitor an external data source and collect data from the external data source amounts to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data collection aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.  Accordingly, these additional elements individually do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, combining such an implementation of the abstract idea using generic computer components at a high-level of generality with field of use and mere data gathering limitations does not integrate the abstract idea into a practical application.
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to “apply it on a computer”, generically limiting to a particular technological environment or field or use, and mere data gathering which cannot provide an inventive concept.  For the data collecting step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: including a step to “test” a spot market (claim 10); including a step that “allocates” energy storage capacity to the fleet of machines (claim 2) as well as “optimize” such allocation (claim 12) based on certain information (claim 13); further narrowing how the prediction is made in claim 1 using certain factors (claims 11, 14); including a step to sell or purchase an energy credit on a forward market for energy credits (claim 15).  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Claim 2 introduces another generic computer element i.e., a resource allocation circuit, at a high level of generality which allocates energy storage capacity to the fleet of machines and claim 12 introduces another generic computer element i.e., an optimization circuit, at a high level of generality which optimizes allocation.  These generic computer elements from claim 2 and claim 12 convey ‘apply it on a computer” and like the lack of technical implementation details for providing out-of-region access to regional broadcast content in Affinity Labs of Texas v. DirecTV LLC (Fed. Cir. 2016), Applicant’s “allocates” and “optimize” also lack technical implementation details to demonstrate integration of the abstract idea or an inventive concept.  Also, with respect to claims 3-9, further limiting the external data source for data collection (e.g., claim 3 indicates the external data source comprises a social media source) amounts to further narrowing of the insignificant extra-solution activity of data gathering and amounts to further linking of the abstract idea to a particular technological environment or field of use.  
 The limitations of system claim 1 and some of the corresponding dependent claims are repeated in Applicant’s method claims (claims 16-20) and therefore the same analysis applies to these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown US 2017/0243290 A1 (hereinafter “Brown”) in view of Mashinsky et al US 2008/0319893 A1 (hereinafter “Mashinsky”) and in view of Steven et al US 2013/0346139 A1 (herein after “Steven”).

Regarding claim 1, Brown discloses a transaction-enabling system (Figs. 1 and 2), comprising: 
a fleet of machines having an aggregate energy storage capacity (Figs. 1 and 2, 0027 – a number of premises with generation devices and storage devices; 0028 – each premises has attributes assigned based on its power generation and storage abilities; 0029 – keep track of premises that have excess storage capacity; 0037 – A has very little storage; 0038 – B has large storage ability; Figs. 1 and 2, 0020, 0022, 0036 – communicate data about power generation and storage to device monitor program which communicates to the server computer through the network; 0053 – notifications of excess power generates and available storage events; 0055 - server accumulates data from premises); and a controller, comprising (Figs. 1 and 2): 
an external data circuit structured to monitor an external data source and collect data from the external data source (Figs. 1 and 2, 0020, 0022, 0036 – communicate data about power generation and storage to device monitor program which communicates to the server computer through the network; 0053 – notifications of excess power generates and available storage events; 0055 - server accumulates data from premises; 0005 – other external sources); 
an expert system circuit structured to predict a…market price for energy storage capacity based on the collected data and the aggregate energy storage capacity (0058 – assign cost to power storage capacity based on attributes that were assigned to the premises and also based on a supply and demand model; Figs. 1 and 2; 0092-0094 – for a predicted period); and 
a smart contract circuit structured to automatically sell at least a subset of the aggregate energy storage capacity on a…market for energy storage capacity in response to the predicted…market price (0058, 0090-0095 – ledger updated after transaction of switching of excess power from premises which sent notice of excess generation to the suitable candidate premises which has available storage sufficient to store the excess generation; 0095 – dollars or credits; Figs. 1 and 2; 0045, 0046, 0051 – a premises can store excess power on behalf of another premises). 
Brown teaches a “market” where buyers and sellers are matched with respect to purchasing power as well as power storage capacity in which for example excess power from one premises is switched to a premises with available storage (0090-0095), but Brown does not explicitly recite a “forward market” with respect to the price and selling of the available storage.  However, in analogous art of routing electric power Mashinsky teaches an online trading and dynamic control system where buyers and sellers, with respect to energy resources, can connect and transact in a spot or futures market with input ask and bid prices (0013, 0048, 0051).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify that the cost and selling of energy storage capacity via a market as taught by Brown includes a future or forward market with respective pricing and selling as taught by Mashinsky because as suggested by Mashinsky such market and platform enable buyers and sellers to trade efficiently and cost-effectively (0019 Mashinsky).    
Brown and Mashinsky do not teach however in analogous art of facilitating revenue generation from wholesale electricity markets based on a self-tuning energy asset model, Steven teaches:
an optimization neural network structured to: 
determine respective allocations of energy storage capacity, among the fleet of machines, for energy storage for future computing tasks and sale of energy storage capacity on the forward market for energy storage capacity, based on the predicted forward market price (0359, 0361 – generate and deploy optimized operating schedule for energy assets (which includes energy storage assets (see 0351)) and therefore the energy assets are then operated and controlled according to the optimized operating schedule; 0361 – iterative process; 0366, 0367 – optimizer uses energy price information to generate optimized operating schedules for energy assets and to indicate when to charge batteries, utilize the batteries and when to enter any electricity/energy markets; 0391 – allocation of energy storage asset capacity to various markets or uses…allocation can be constantly changed in response to changing price points and performance requirements during the day; 0393 -  energy storage assets such as batteries can be applied to swing between the markets for energy and ancillary services for regulation of the grid or for the maintenance of power quality at the energy storage asset owner's facility; 0429 – optimization includes maintaining minimum capacity for backup purposes and maximum capacity to maintain charge/discharge cycle efficiency…optimization in response to economic signals, performance needs and energy price; 0482 – optimization of operating schedule in response to or anticipation of projected LMPs (locational marginal price); 0203, 0214, 0215, 0346, 0413 – optimization of operating schedule based on forecasted market prices), 
wherein the optimization neural network is trained to self-adjust the allocation of energy storage capacity based on feedback data indicating facility outcomes and one or more of: facility parameters and data collected from the fleet of machines, the facility outcomes comprising one or more of: outcomes based on yield, profitability, optimization of resources, optimization of business objectives, satisfaction of goals, and satisfaction of users or operators (0361 – iterative with respect to the optimized operating schedule of the energy assets which includes energy storage assets (see 0351); 0346; 0404 – meet organization’s business objectives; 0247, 0248 – self-tuning models for optimization and using feedback mechanism; 0279, 0286 – neural network, training).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cost and selling of energy storage capacity via a future market as taught by Brown in view of Mashinsky to further include the optimization of the scheduling or allocation of energy storage assets as taught by Steven because it can help deploy an energy storage solution that can cost-effectively meet an organization’s business objectives (Steven 0404). 

Regarding claim 2, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the controller further comprises a resource allocation circuit that allocates energy storage capacity among the fleet of machines (0094 – micro-grid of the premises is signaled to initiate switching of excess power from premises which sent notice of excess generation to the suitable candidate premises which has available storage sufficient to store the excess generation; Fig. 1, 0036).  

Regarding claim 3, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the external data source comprises a social media source (0022, 0036, Figs. 1 and 2 – social media monitor program 66).  

Regarding claim 5, Brown in view of Mashinsky and Steven teaches the elements of claim 3 from which this claim depends from and Brown further discloses: wherein the social media source comprises cross referenced information from a further data source comprising one or more of: an IoT data source, an automated agent behavioral data source, a business entity data source, and a human behavioral data source (0020-0022, 0036, Figs. 1 and 2 – “smart” devices providing the monitoring data in addition to the “dumb” devices; 0029 – use of historical usage patterns (interpreted as behavioral data)).  

Regarding claim 6, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the external data source comprises an automated agent behavioral data source (0020-0022, 0036, Figs. 1 and 2 – “smart” devices (interpreted as automated agent behavioral data source or IoT data source) providing the monitoring data in addition to the “dumb” devices; 0053 – server can poll the devices; 0029 – use of historical usage patterns (interpreted as behavioral data)).  

Regarding claim 7, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the external data source comprises a business entity behavioral data source (Figs. 1 and 2, 0026, 0036 – premises can be a university or corporate park (interpreted as a business entity) with the “smart” and “dumb” devices from which the monitoring data is collected from; 0029 – use of historical usage patterns (interpreted as behavioral data)).  

Regarding claim 8, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the external data source comprises a human entity behavioral data source (Figs. 1 and 2, 0026, 0036 – premises can be homes (interpreted as a human entity) with the “smart” and “dumb” devices from which the monitoring data is collected from; 0029 – use of historical usage patterns (interpreted as behavioral data)).  

Regarding claim 9, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the external data source comprises a spot market price for an energy storage capacity (spot market price is interpreted as a real-time price and Brown teaches such real-time pricing: 0051 – contact the broker service to see who is offering power storage at the lowest rate; 0030, 0058).  

Regarding claim 10, Brown in view of Mashinsky and Steven teaches the elements of claim 9 from which this claim depends from and Brown further discloses: wherein the smart contract circuit further comprises an arbitrage circuit structured to test a spot market for energy storage capacity (spot market price is interpreted as a real-time price and Brown teaches such real-time pricing: 0051 – contact the broker service to see who is offering power storage at the lowest rate; 0030, 0058).
  
Regarding claim 11, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the prediction of forward market price for energy storage capacity is at least partially based on a time value of the energy storage capacity, a geographical origin of the energy, a type of energy, or a non-linear consideration of a cost of an energy storage capacity (0058 – assign cost to power storage capacity based on attributes that were assigned to the premises and also based on a supply and demand model (since the attributes (see Table 1) are per the type of energy then the cost based on the attributes teaches the cost is based on the type of energy); Figs. 1 and 2; 0092-0094 – for a predicted period).  

Regarding claim 14, Brown in view of Mashinsky and Steven teaches the elements of claim 1 from which this claim depends from and Brown further discloses: wherein the expert system circuit is further structured to predict a…market pricing of energy credits based on the collected data (0095 – dollars or credits).  As mentioned above in claim 1, while Brown’s “market” of buyers and sellers of power and power storage capacity does not explicitly recite a “forward” market, Mashinsky teaches using a futures market to match buyers and sellers with respect to energy resources (0013, 0048, 0051).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the market taught by Brown to include a futures or forward market as taught by Mashinsky because as suggested by Mashinsky such market and platform enable buyers and sellers to trade efficiently and cost-effectively (0019 Mashinsky).

Regarding claim 15, Brown in view of Mashinsky and Steven teaches the elements of claim 14 from which this claim depends from and Brown further discloses: wherein the smart contract circuit is further structured to automatically sell or purchase an energy credit on a…market for energy credits (0058, 0090-0095 – ledger updated after transaction of switching of excess power from premises which sent notice of excess generation to the suitable candidate premises which has available storage sufficient to store the excess generation; 0095 – dollars or credits).  As mentioned above in claim 1, while Brown’s “market” of buyers and sellers of power and power storage capacity does not explicitly recite a “forward” market, Mashinsky teaches using a futures market to match buyers and sellers with respect to energy resources (0013, 0048, 0051).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the market taught by Brown to include a futures or forward market as taught by Mashinsky because as suggested by Mashinsky such market and platform enable buyers and sellers to trade efficiently and cost-effectively (0019 Mashinsky).

Claims 16, 19 and 20, directed to a method, recite limitations similar to those recited in system claims 1-3, 6-9 and 11 (elements of claims 4, 5, 10, 14 and 15 are not repeated in the set of method claims).  Since Brown in view of Mashinsky and Steven teaches the elements of claims 1-3, 6-9 and 11, the same art and rationale also apply to claims 16, 19 and 20.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown US 2017/0243290 A1 (hereinafter “Brown”) in view of Mashinsky et al US 2008/0319893 A1 (hereinafter “Mashinsky”) and in view of Steven et al US 2013/0346139 A1 (herein after “Steven”) and further in view of Carlson et al US 2016/0322835 A1 (hereinafter “Carlson”).

Regarding claim 4, Brown in view of Mashinsky and Steven teaches the elements of claim 3 from which this claim depends from (claim 3 social media source: Brown - 0022, 0036, Figs. 1 and 2 – social media monitor program 66).  Brown does not explicitly describe the social media source as: the social media source is selected from the list of sources consisting of: information publicly available on a social media site, information publicly available on a mass media platform, information from a public comments section of a news article; information from a review section of an online retailer; information from a publicly available profile; proprietary information properly obtained from a social media site; and proprietary information properly obtained from a mass media platform.  However, in analogous art, Carlson teaches using information from social media outlets, such as Facebook and Twitter, as part of a decision making process regarding energy storage devices and their storage capacity (0005, 0105, 0123, 0128, 0131).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the social media source teachings of Brown to specify the source as a social media site as taught by Carlson because as shown by Carlson information from social media sites can help in making appropriate decisions with respect to energy storage devices (0131 Carlson).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683